         Case 2:18-cv-00760-GAM Document 29 Filed 04/15/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GERALD EARLEY, JR.,                                    :
                                                       :               CIVIL ACTION
                       Plaintiff,                      :               No. 18-760
                                                       :
                       v.                              :
                                                       :
JMK ASSOCIATES d/b/a PREMIER POOLS                     :
AND SPAS; AQUA FINANCE, INC.; and                      :
LYON SERVICES CORPORATION d/b/a                        :
LYON FINANCIAL,                                        :
                                                       :
                       Defendants.                     :


McHUGH, J.                                                                             April 15, 2020

                                         MEMORANDUM

       Presently before the Court is Plaintiff’s petition for an award of attorneys’ fees. Plaintiff

has stipulated with Defendants Aqua Finance, Inc., and Lyon Financial to “an out-of-court

settlement that allows for Plaintiff to apply to this Court for reasonable attorneys’ fees under the

Truth in Lending Act, 15 U.S.C. § 1640(a)(3), the Credit Services Act, 73 P.S. § 2191, and the

Unfair Trade Practices and Consumer Protection Law, 73 P.S. § 201-9.2(a).” ECF 23. Pursuant

to that agreement, Plaintiff’s counsel now petitions for an award amounting to $54,281, and

submits hours expended and associated rates in support of that sum. ECF 24, at 9-13; ECF 24-3.

Defendants oppose Plaintiff’s motion and request a reduced fee of $16,409.

       Defendants support their requested reduction on four grounds. They argue, first, that the

hourly rates offered by Plaintiff’s lawyers are excessive and should be reduced; second, that time

spent on certain background research and complaint drafting is unreasonable and ought to be cut

in half; third, that certain entries are impermissibly vague, patently excessive, or strictly
           Case 2:18-cv-00760-GAM Document 29 Filed 04/15/20 Page 2 of 10




administrative and should be struck; and, finally, that invoice entries solely attributable to a

codefendant should be omitted. ECF 27, at 1-2.

          Defendants’ requested reductions are, for the most part, either unsupported by their own

terms or a misapplication of the relevant law to the record. Nonetheless, a modest reduction is

warranted and, for the reasons that follow, the Court will award an attorneys’ fee to Plaintiff of

$46,988.

          1. Reasonable rates for Mr. Flitter and Mr. López-Jacobs are $725 and $275 per

hour, respectively. Defendants first contest the hourly rates requested by Plaintiff’s counsel.

Plaintiff requests this Court approve a rate $735 per hour for Cary L. Flitter, a senior partner, and

$275 for Jody López-Jacobs, a midlevel associate. Defendants contend that “the Court should

look to [the] opinion in Homer . . . which approved an hourly rate of $675 for Mr. Flitter” and a

“rate of $240” for Mr. López-Jacobs, “and involved a similar consumer protection claim brought

under the Fair Debt Collection Practices Act.” ECF 27, at 9-11 (citing Homer v. Law Offices of

Frederic I. Weinberg & Assocs., P.C., 2018 WL 2239556, at *3 (E.D. Pa. May 16, 2018)).

          I agree with Defendants that Judge Savage’s opinion in Homer is instructive, and I will

use the rates approved in that case for these lawyers as a baseline and adjust accordingly. In

Homer, the Court found as reasonable $675 per hour for Flitter and $240 for López-Jacobs.

Increasing those rates by 5 percent per annum over two years—a rate of increase that aligns with

regional trends—yields $744 for Flitter and $265 for López-Jacobs. See ECF 24, Ex. B, ¶ 8

(noting that regional billing rates have increased between 5 percent and 7 percent in recent

years).

          Defendants suggest the Court award Plaintiff’s counsel the 2017 rates approved in Homer

without adjustment. But acceding to that request would misapply the law. In this Circuit, it has



                                                  2
         Case 2:18-cv-00760-GAM Document 29 Filed 04/15/20 Page 3 of 10




long been true that “[w]hen attorney’s fees are awarded, the current market rate must be used.”

Lanni v. New Jersey, 259 F.3d 146, 149 (3d Cir. 2001). The current market rate “is the rate at

the time of the fee petition, not the rate at the time the services were performed.” Id. This

policy, of course, makes eminent sense—money available in the present is worth less than the

same sum in the past. Thus, because plaintiffs’ counsel in these cases often are not compensated

until the end of representation—unlike the monthly billing arrangement standard at the defense

bar—the amount awarded should correct for the wages’ foregone earning potential. It would

surprise me if Defendants’ counsel still are charging 2017 rates.

       The rates I will approve—$725 and $275 per hour, respectively—also align with the fee

schedule published by Community Legal Services, the leading full-service legal aid organization

in the Philadelphia region. Community Legal Services’ fee schedule is “well developed and has

been found by the Eastern District of Pennsylvania to be a fair reflection of the prevailing market

rates in Philadelphia.” Maldonado v. Houstoun, 256 F.3d 181, 187-88 (3d Cir. 2001); see also

Homer, 2018 WL 2239556, at *2; Pelzer v. City of Philadelphia, 771 F. Supp. 2d 465, 470 (E.D.

Pa. 2011). That schedule was last updated in July 2018 and suggested then upwards of $700 per

hour for a lawyer of Mr. Flitter’s experience and $275 for one of Mr. López-Jacobs’s.

Extrapolating those rates by 5 percent for an additional year yields a maximum of $735 for a

lawyer of Mr. Flitter’s experience and $289 for one of Mr. López-Jacobs’s experience.

       Finally, the rates I will approve adequately reflect the experience and credentials of

Plaintiff’s counsel. Mr. Flitter has practiced consumer protection law for over three decades,

taught the topic at various law schools, and contributed to the leading legal treatise in

Pennsylvania on consumer law issues. Mr. López-Jacobs graduated magna cum laude from




                                                  3
          Case 2:18-cv-00760-GAM Document 29 Filed 04/15/20 Page 4 of 10




Temple Law School, served on its law review’s editorial board, and clerked for a Judge serving

in this district.

        In all, the rates I will approve for Mr. Flitter and Mr. López-Jacobs—$725 and $275 per

hour, respectively—fairly extrapolate from rates previously approved by other courts in this

district, align with the fee schedule published by Community Legal Services, and adequately

compensate for counsel’s relative experience and expertise.

        2. Time spent on background research and drafting Original and Amended

Complaints mostly is reasonable. Defendants next contest various billing entries immediately

preceding Plaintiff’s filing of the Amended Complaint. Defendants assert that the time

Plaintiff’s counsel expended in this period should be reduced by half for two reasons.

        First, Defendants contend that some entries reflected research into “uncomplicated and

basic areas of consumer protection laws which are or should be clearly within the realm of

knowledge and expertise possessed by Mr. Flitter and his firm.” ECF 27, at 12-13. Most entries

identified by Defendants, to the extent they reflect research into “uncomplicated” or “basic”

areas of consumer protection law, seem appropriately brief. In other words, my review of the

entries identified by Defendants suggests that Plaintiff’s counsel adequately limited their

background research to ensure they understood how their client’s facts applied to the relevant

law, and not much more. However, part of the justification for Mr. Flitter’s high rate is that he

possesses particular expertise in these fields. Because of his expertise he requires less time to

engage in background research into a client’s potential claims, especially where he has the

services of a capable midlevel associate. Thus, I conclude that all time expended by Mr. López-

Jacobs to conduct background research is reasonable, but I will deduct 3 hours from the time

expended by Mr. Flitter.



                                                 4
         Case 2:18-cv-00760-GAM Document 29 Filed 04/15/20 Page 5 of 10




       Second, Defendants go on to contend that “Plaintiff’s generic Amended Complaint (and

original Complaint, for that matter) follow the same non-specific, cookie-cutter pattern of basic

consumer protection complaints which simply cut and paste distinguishing facts (i.e., parties’

names, addresses, etc.) and parrot the elements of the relevant statutes.” Id. at 14. But here

Defendants identify a mere 3.9 hours they find problematic, split about equally between Mr.

Flitter and Mr. López-Jacobs. I agree that more of the work should have been done by Mr.

López-Jacobs and reduce Mr. Flitter’s time by one hour.

       3. No entries identified by Defendants are impermissibly vague. A request for fees

must be accompanied by “fairly definite information as to hours devoted to various general

activities.” United Auto Workers Local 259 v. Metro Auto Ctr., 501 F.3d 283, 291 (3d Cir.

2007). “And where the documentation of hours is inadequate, the district court may reduce the

award accordingly.” Id. (quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). Defendants

allege that “many of Plaintiff’s billing entries are impermissibly vague, impossible to attribute to

Defendants, as opposed to any other defendant, or are obviously unreasonable for the particular

task.” ECF 27, at 16.

       None of the problematic entries identified by Defendants strike me as impermissibly

vague. As required by Metro Auto, the entries include sufficient information about hours

devoted to various general activities, like “partial discovery [or] settlement negotiations.” Metro

Auto Ctr., 501 F.3d at 291. And each entry marks the “hours spent by various classes of

attorneys.” Id. It is true that many entries do not specifically refer to Defendants Aqua or Lyon,

but clues taken from context are enough to verify that the time expended was related to this case.

Further, I take it as a given that Plaintiff’s counsel, as officers of the Court, would not attempt to

seek the award of attorneys’ fees for time expended on an unrelated matter.



                                                  5
         Case 2:18-cv-00760-GAM Document 29 Filed 04/15/20 Page 6 of 10




       4. All administrative entries are compensable. Defendants next contest all entries for

Joan Raughley, a paralegal. Defendants contend that all Ms. Raughley’s activities “are

administrative in scope and are therefore not recoverable.” ECF 27, at 22. Plaintiff responds

that “the challenged entries reveals that these tasks were for necessary and reasonable paralegal

services.” ECF 29, at 8.

       To determine the number of hours reasonably expended by a paralegal, courts should

disallow hours spent on tasks that would not normally be billed to a paying client and those

expended on tasks that are easily delegable to nonprofessional assistance. See, e.g., Alexander v.

NCO Fin. Sys., Inc., 2011 WL 2415156, at *6 (E.D. Pa. June 16, 2011); see also Spegon v.

Catholic Bishop of Chi., 175 F.3d 544, 552 (7th Cir. 1999). Thus, the costs of clerical work, like

filing and copying, ordinarily are considered overhead and are not compensated. See Sheffer v.

Experian Info. Solutions, Inc., 290 F. Supp. 2d 538, 549 (E.D. Pa. 2003). Time expended on

matters that directly advance the client’s legal interests, however, such as preparing for the filing

of a complaint or other submissions, arranging for service, reviewing court orders and party

discovery, and editorial responsibilities, are compensable.

       Here, none of the tasks attributed to Raughley are purely clerical in nature. Instead, all

are the types of tasks that have been approved by other courts and are fully compensable at

counsel’s paralegal rates.

       5. Certain hours attributed to a co-Defendant can be said to have “fairly supported”

claims against all Defendants and are therefore compensable. Defendants next seek to

eliminate fees included by Plaintiff “that are solely attributable to co-defendant JMK, and not to

Aqua or Lyon at all.” ECF 27, at 23. Defendants have identified 40.8 contestable hours, broken

into two categories: 10.6 hours “concern[ing] JMK’s pleadings, discovery, and settlement



                                                  6
         Case 2:18-cv-00760-GAM Document 29 Filed 04/15/20 Page 7 of 10




efforts”; and 30.2 “spent researching and drafting an opposition to JMK’s Motion to

Dismiss/Compel Arbitration.” ECF 27, at 27. Defendants contend that they should not be

responsible for any of that time because a “defendant should not be required to compensate a

plaintiff for attorney hours devoted to the case against other defendants.” ECF 27, at 27 (quoting

Rode v. Dellarciprete, 892 F.2d 1177, 1185 (3d Cir. 1990)). Plaintiff, by contrast, suggests that

“when distinct claims against separate defendants share a ‘common core of facts’, the time

expended on all claims is compensable.” ECF 29, at 6 (quoting Mancini v. Northampton Cty.,

836 F.3d 308, 321 (3d Cir. 2016)).

       Both parties offer edited quotes that are capable of misleading. It is true, as Plaintiff

suggests, that sometimes time expended prosecuting claims against distinct defendants is

compensable. It is also true, as Defendants suggest, that sometimes one defendant should not be

responsible for hours expended on claims related to other defendants. Mancini made clear that

“the Supreme Court has rejected a fee calculation approach that compares the total number of

issues in the case with the number of issues on which the plaintiff prevailed.” Mancini, 836 F.3d

at 321 (citing Hensley v. Eckerhart, 461 U.S. 424, 435, n.11 (1983)). Instead, where a plaintiff

obtains less than full relief, district courts may adjust the award accordingly. Courts may award

fees attributable to absent defendants “where the plaintiff’s claims [against present defendants]

involve a common core of facts, or are based on related legal theories.” Id. (internal quotation

marks omitted). Courts may also “reduce the award if a full compensatory fee would be

unreasonable in consideration of the degree of success obtained.” Mancini, 836 F.3d at 321. In

all, “[h]ow to measure the degree of success is left to the district court’s discretion.” Id.

       Like Mancini, Rode embraced a case-by-case approach. Rode held that “attorney hours

‘fairly devoted’ to one defendant that also support the claims against other defendants are



                                                  7
         Case 2:18-cv-00760-GAM Document 29 Filed 04/15/20 Page 8 of 10




compensable.” Rode, 892 F.2d at 1185. And like Mancini, Rode concluded that “hours

chargeable to the claims against defendants who are found not liable are chargeable to

defendants against whom plaintiff prevailed if plaintiff can establish that such hours also were

fairly devoted to the prosecution of the claims against the defendants over whom plaintiff

prevailed.” Rode, 892 F.2d at 1185 (internal quotation marks and brackets omitted). Thus, when

considered in its entirety, the law in this Circuit allows counsel to petition the district court for

hours reasonably expended to an absent defendant if those hours “fairly support” claims against

the present defendants against whom the plaintiff prevailed.

        Those principles are instructive here. Defendants contend that the 30.2 hours Plaintiff

spent researching and drafting an opposition to JMK’s Motion to Dismiss/Compel Arbitration

should not be compensable because Defendants “lack[ed] [] any involvement with JMK’s

motion,” and “played no role in the filing or outcome of JMK’s motion.” ECF 27, at 27. The

fact that Defendants “lacked involvement” or “played no role” in JMK’s motion is not enough to

establish that the hours Plaintiff’s billed are not compensable. Instead, I must investigate

whether the hours expended by Plaintiff to defend against JMK’s motion to compel arbitration

“fairly supported” its legal claims against Defendants Aqua and Lyon.

        I conclude that most of Plaintiff’s work defending against that motion was reasonable and

did fairly support its legal claims against the present Defendants, and that the time expended was

reasonable. Plaintiff’s work defending against JMK’s motion fairly supported its legal claims

against these Defendants because they too sought arbitration and stood to benefit from JMK’s

motion if JMK had prevailed. As Plaintiff points out, not only did Defendants Aqua and Lyon

“not disclaim, renounce, or abjure JMK’s motion to compel arbitration,” they “filed an Answer

that included arbitration as an Affirmative Defense.” ECF 29, at 7 (citing to Answer and



                                                   8
         Case 2:18-cv-00760-GAM Document 29 Filed 04/15/20 Page 9 of 10




Affirmative Defenses of Defendants Aqua Finance and Lyon Financial, ECF 11, at 14).

Specifically, Defendants’ Answer asserts that “all of Plaintiff’s claims set forth in the Amended

Complaint are subject to an arbitration clause set forth in a separate contract with JMK, and must

proceed via arbitration with the American Arbitration Association.” ECF 11, at 14. Further,

JMK’s motion to compel arbitration did not on its face seek to restrict the legal claims that would

be subject to arbitration. Rather, JMK’s motion argued that the arbitration clause applied to “any

controversy or claim arising out of or related to” the legal agreement that instigated this whole

dispute. ECF 9-4, at 6.

       Moreover, Defendant Aqua and Lyon would have gained a significant strategic advantage

if JMK prevailed on its motion. In a past opinion (albeit involving different circumstances), I

discussed the rise of compulsory arbitration and attempted to “unsettle[] the notion that

arbitration is superior or even sufficiently comparable to litigation,” and offered various pieces of

empirical evidence “suggesting that the arbitral forum’s downsides may outweigh its benefits.”

Styczynski v. MarketSource, Inc., 340 F. Supp. 3d 534, 538 (E.D. Pa. 2018). The benefits of a

jury trial are many, and in defeating JMK’s motion to compel arbitration, Plaintiff retained his

right to a federal court, to discovery under the Federal Rules of Civil Procedure, and to an

eventual appeal, if he did not prevail. It is true that these Defendants did not directly move to

compel arbitration, but as Plaintiff points out, “they had no problem allowing JMK to fight the

battle for them—knowing full well that they would reap the strategic advantages of confidential

arbitration if the motion were granted.” ECF 29, at 8.

       The same cannot be said for the approximately ten hours expended to handle JMK’s

pleadings, discovery, and settlement efforts. Certainly, some of that time fairly related to facts or




                                                 9
        Case 2:18-cv-00760-GAM Document 29 Filed 04/15/20 Page 10 of 10




legal theories relevant to all Defendants, but almost as certainly some of that time did not. Thus,

of those hours, I will strike 4 hours for each of Plaintiff’s counsel.

       6. Plaintiff Counsel’s fees litigating the fee petition are compensable. Finally, a party

entitled to an award of attorneys’ fees also is entitled to reimbursement for the time spent

litigating its fee application. Planned Parenthood of Cent. New Jersey v. Attorney General of

State of New Jersey, 297 F.3d 253, 268 (3d Cir. 2002). But a “request for attorney’s fees should

not result in a second major litigation.” Hensley, 461 U.S. at 437. Instead, like with the original

fee petition, the hourly rates requested, and the time expended must be reasonable.

       Defendants have not contended that the time expended by Plaintiff’s counsel litigating

the fee petition was unwarranted or excessive, and my independent review of the invoices does

not suggest otherwise. Plaintiff’s counsel also requests compensation for an additional 10.4

hours of work finalizing their reply to Defendants’ motion opposing the fee petition, which I find

reasonable. The hourly rates approved above will apply.

                                               *****

       For the foregoing reasons, I will reduce Plaintiff’s requested award of attorneys’ fees, as

follows.

                            Rate                              Hours
 Name             Requested    Approved             Requested    Approved             TOTAL
 Flitter          $735         $725                 39.4         31.4                 $22,765
 López-           $275         $275                 81.8         77.8                 $21,395
 Jacobs
 Raughley         $195             $195             14.5                 14.5         $2,828
                                                                                      $46,988


                                                          /s/ Gerald Austin McHugh
                                                       Gerald Austin McHugh
                                                       United States District Judge




                                                  10
